Per Curiam:
Judgment affirmed on reargument, with costs. Kent v. Erie R. R. Co. (217 N. Y. 349) is distinguishable. When boarding defendant’s train Greco was not then discharging any duty of his employment. His action, therefore, was unlike the instances of flagmen or brakemen whose particular service makes boarding of moving trains a practice known to, and sanctioned by, the railroad company. Present — Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ. Judgment unanimously affirmed on reargument, with costs.